                                                                                                                                                         Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 1 of 25 Page ID #:1




                                                                                                                                                     1 RUFUS-ISAACS ACLAND & GRANTHAM LLP
                                                                                                                                                       ALEXANDER RUFUS-ISAACS, State Bar No. 135747
                                                                                                                                                     2   aisaacs@rufuslaw.com
                                                                                                                                                       9420 Wilshire Blvd., 2nd Floor
                                                                                                                                                     3 Beverly Hills, California 90212
                                                                                                                                                       Telephone: (310) 770-1307
                                                                                                                                                     4
                                                                                                                                                       RODNEY A. SMOLLA
                                                                                                                                                     5   rodsmolla@gmail.com
                                                                                                                                                       4601 Concord Pike
                                                                                                                                                     6 Wilmington, Delaware 19803
                                                                                                                                                       Telephone: (864) 373-3882
                                                                                                                                                     7 Pro Hac Vice Application Pending
                                                                                                                                                     8 Attorneys for plaintiff Nona
                                                                                                                                                       Gaprindashvili
                                                                                                                                                     9
                                                                                                                                                    10                             UNITED STATES DISTRICT COURT
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13 NONA GAPRINDASHVILI, an                            CASE No.
                                                                                                                                                       individual,
                                                                                                                                                    14                                                    COMPLAINT FOR:
                                                                                                                                                                    Plaintiff,
                                                                                                                                                    15                                                    (1) FALSE LIGHT INVASION OF
                                                                                                                                                             v.                                           PRIVACY; AND
                                                                                                                                                    16
                                                                                                                                                       NETFLIX, INC., a Delaware                          (2) DEFAMATION PER SE
                                                                                                                                                    17 corporation, and DOES 1-50,
                                                                                                                                                                                                          REQUEST FOR JURY TRIAL
                                                                                                                                                    18                     Defendants.
                                                                                                                                                    19
                                                                                                                                                    20               Plaintiff Nona Gaprindashvili (“Gaprindashvili”) complains of defendants
                                                                                                                                                    21 Netflix, Inc. (“Netflix”), and Does 1 through 50, and alleges as follows:
                                                                                                                                                    22                                        INTRODUCTION
                                                                                                                                                    23               1.    This is an action for false light invasion of privacy and defamation per
                                                                                                                                                    24 se arising from a knowingly false statement of fact made about Gaprindashvili in the
                                                                                                                                                    25 popular Netflix miniseries, The Queen’s Gambit (“Series”).
                                                                                                                                                    26               2.    Gaprindashvili is a pioneer of women’s chess and a much-loved icon in
                                                                                                                                                    27 her native country of Georgia. Throughout her extraordinary career, she won many
                                                                                                                                                    28 championships, beat some of the best male chess players in the world, and was the
                                                                                                                                                         8658.3.1A
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                         Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 2 of 25 Page ID #:2




                                                                                                                                                     1 first woman in history to achieve the status of international chess grandmaster
                                                                                                                                                     2 among men.
                                                                                                                                                     3               3.   In 1983, author Walter Tevis wrote a novel entitled The Queen’s
                                                                                                                                                     4 Gambit (“Novel”) which tells the story of a fictional American woman named
                                                                                                                                                     5 Elizabeth Harmon, also known as Beth, mostly set in the 1960’s. Harmon is an
                                                                                                                                                     6 orphan who rises from humble beginnings to become a great chess player despite
                                                                                                                                                     7 prejudice against female players. The Novel’s final chapter is set at a prestigious
                                                                                                                                                     8 chess tournament in Moscow called the Moscow Invitational where she dramatically
                                                                                                                                                     9 defeats several top male players, including a Russian who was the world champion.
                                                                                                                                                    10 The main characters are fictional, but the Novel references a few real chess players,
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11 including Gaprindashvili, who is described in the context of the Moscow
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12 Invitational as having “met all these Russian Grandmasters many times before.”
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13               4.   Although Gaprindashvili is mentioned in the Novel only in passing,
                                                                                                                                                    14 Harmon’s character plainly draws on her achievements. Harmon is in many respects
                                                                                                                                                    15 an Americanized and fictionalized version of the real-life female Georgian prodigy
                                                                                                                                                    16 who was the first to break gender barriers in international chess in the 1960’s by
                                                                                                                                                    17 competing with and defeating top male players.
                                                                                                                                                    18               5.   The Series was based on the Novel and for the most part follows it
                                                                                                                                                    19 closely. However, in the final episode, just after Harmon beats a fictional Russian
                                                                                                                                                    20 Grandmaster called Viktor Laev at the Moscow Invitational, a commentator
                                                                                                                                                    21 observes that the male players in the tournament believed that:
                                                                                                                                                    22         “Harmon’s level of play wasn’t at theirs. Someone like Laev probably didn’t
                                                                                                                                                               spend a lot of time preparing for their match. Elizabeth Harmon’s not at all an
                                                                                                                                                    23         important player by their standards. The only unusual thing about her, really, is
                                                                                                                                                               her sex. And even that’s not unique in Russia. There’s Nona Gaprindashvili,
                                                                                                                                                    24         but she’s the female world champion and has never faced men. My guess is
                                                                                                                                                               Laev was expecting an easy win, and not at     all the 27-move thrashing Beth
                                                                                                                                                    25         Harmon just gave him.” (Emphasis added).1
                                                                                                                                                    26
                                                                                                                                                    27   1
                                                                                                                                                             The scene can be viewed at https://www.youtube.com/watch?v=gUB6P59CUko
                                                                                                                                                    28
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                      2
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                         Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 3 of 25 Page ID #:3




                                                                                                                                                     1               6.    As Gaprindashvili’s name is mentioned in this scene, the camera pans
                                                                                                                                                     2 onto an actor sitting in the audience, watching the game, who is obviously meant to
                                                                                                                                                     3 be Gaprindashvili.
                                                                                                                                                     4               7.    The allegation that Gaprindashvili “has never faced men” is manifestly
                                                                                                                                                     5 false, as well as being grossly sexist and belittling. By 1968, the year in which this
                                                                                                                                                     6 episode is set, she had competed against at least 59 male chess players (28 of them
                                                                                                                                                     7 simultaneously in one game), including at least ten Grandmasters of that time,
                                                                                                                                                     8 including Dragolyub Velimirovich, Svetozar Gligoric, Paul Keres, Bojan Kurajica,
                                                                                                                                                     9 Boris Spassky, Viswanathan Anand and Mikhail Tal. The last three were also world
                                                                                                                                                    10 champions during their careers.
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11               8.    These facts were well known to Netflix, both from the Novel which
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12 stated that she had “met all these Russian Grandmasters many times before,” and
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13 because it had hired two of the world’s leading chess authorities as consultants for
                                                                                                                                                    14 the Series: the legendary Garry Kasparov, a Russian former world champion, and
                                                                                                                                                    15 American national master Bruce Pandolfini, considered to be America's most
                                                                                                                                                    16 experienced chess teacher and a consultant to Tevis when he wrote the Novel.
                                                                                                                                                    17               9.    Netflix brazenly and deliberately lied about Gaprindashvili’s
                                                                                                                                                    18 achievements for the cheap and cynical purpose of “heightening the drama” by
                                                                                                                                                    19 making it appear that its fictional hero had managed to do what no other woman,
                                                                                                                                                    20 including Gaprindashvili, had done. Thus, in a story that was supposed to inspire
                                                                                                                                                    21 women by showing a young woman competing with men at the highest levels of
                                                                                                                                                    22 world chess, Netflix humiliated the one real woman trail blazer who had actually
                                                                                                                                                    23 faced and defeated men on the world stage in the same era.
                                                                                                                                                    24               10.   Piling on additional insult to injury, Netflix described Gaprindashvili as
                                                                                                                                                    25 Russian, despite knowing that she was Georgian, and that Georgians had suffered
                                                                                                                                                    26 under Russian domination when part of the Soviet Union, and had been bullied and
                                                                                                                                                    27 invaded by Russia thereafter.
                                                                                                                                                    28
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                        3
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                         Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 4 of 25 Page ID #:4




                                                                                                                                                     1               11.   Netflix had no need to use Gaprindashvili’s name and to disparage her
                                                                                                                                                     2 achievements for dramatic purposes. It could have used a fictional character instead;
                                                                                                                                                     3 or it could have referred to her by name, but not told the lie that she had never
                                                                                                                                                     4 competed against men. Instead, Netflix deliberately eschewed these non-defamatory
                                                                                                                                                     5 alternatives because it believed that the lie made for a more dramatic story.
                                                                                                                                                     6               12.   After the Series was broadcast, Gaprindashvili confronted Netflix over
                                                                                                                                                     7 its lie and demanded a public statement acknowledging the falsity of the statement,
                                                                                                                                                     8 an apology, and a retraction. Netflix could have responded in any number of
                                                                                                                                                     9 inexpensive and morally honorable ways of making redress, but instead it responded
                                                                                                                                                    10 with extraordinary hubris, dismissing Gaprindashvili’s assertion of defamation by
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11 claiming that the false statement was “innocuous.” This arrogant refusal to take
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12 responsibility for its actions was shockingly tone-deaf, given the sexism and
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13 offensiveness of its lie.
                                                                                                                                                    14               13.   This lawsuit is simple in its factual and legal predicates. Netflix lied
                                                                                                                                                    15 about Gaprindashvili in a profound and obvious manner, impugning her professional
                                                                                                                                                    16 standing by falsely stating she had not competed against men, and thereby
                                                                                                                                                    17 insinuating that she lacked the skills to successfully compete against men. This was
                                                                                                                                                    18 a devastating falsehood, undermining and degrading her accomplishments before an
                                                                                                                                                    19 audience of many millions. Netflix broadcast this statement with knowledge of
                                                                                                                                                    20 falsity and reckless disregard for the truth. Gaprindashvili brings this suit to
                                                                                                                                                    21 vindicate herself and seek redress for the damage to her good name and human
                                                                                                                                                    22 dignity, and to serve as an example to wronged women by reminding them that they
                                                                                                                                                    23 have the right to fight back against such cynical misconduct.
                                                                                                                                                    24                                  JURISDICTION AND VENUE
                                                                                                                                                    25               14.   Plaintiff Nona Gaprindashvili is a citizen and resident of the Republic
                                                                                                                                                    26 of Georgia. Defendant Netflix, Inc. is a corporation organized and existing under
                                                                                                                                                    27 the laws of the State of Delaware with its principal place of business in Santa Clara
                                                                                                                                                    28 County, California. This Court has diversity of citizenship subject matter
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                         4
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                         Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 5 of 25 Page ID #:5




                                                                                                                                                     1 jurisdiction under 28 U.S.C. § 1332. There is complete diversity among the parties,
                                                                                                                                                     2 and the amount in controversy exceeds $75,000.
                                                                                                                                                     3               15.   Venue is proper in this District pursuant to 28 U.S.C. § 1332 (b)(3) and
                                                                                                                                                     4 (c)(3), because Netflix is subject to the court’s personal jurisdiction with respect to
                                                                                                                                                     5 this action because its principal place of business is located in California. It also has
                                                                                                                                                     6 offices in this District at 5808 Sunset Boulevard, Los Angeles, California 90028.
                                                                                                                                                     7                                             PARTIES
                                                                                                                                                     8               16.   Gaprindashvili was born in Georgia in 1941. She began playing
                                                                                                                                                     9 professionally at the age of 13, and when she was 14, she won the semi-final of the
                                                                                                                                                    10 Women’s Soviet Union Championship. In 1961, aged 20, she became female World
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11 Champion. She did not relinquish her crown until 1978 when she was defeated by
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12 another Georgian, 17-year-old Maia Chiburdanidze, who had grown up inspired by
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13 Gaprindashvili as a role model.
                                                                                                                                                    14               17.   Gaprindashvili participated in and received 25 medals in Chess
                                                                                                                                                    15 Olympiads, including 1963, 1966, 1969, 1972, 1974, 1978, 1980, 1982, 1984, 1986,
                                                                                                                                                    16 1990 and 1992. She won a total of eleven team gold medals and nine individual gold
                                                                                                                                                    17 medals. At the 1986 Olympiad in Dubai, she won all ten games she played.
                                                                                                                                                    18               18.   Beginning in 1962-63, Gaprindashvili competed against and frequently
                                                                                                                                                    19 defeated male chess players. In 1965, she played 28 male players at once,
                                                                                                                                                    20
                                                                                                                                                    21
                                                                                                                                                    22
                                                                                                                                                    23
                                                                                                                                                    24
                                                                                                                                                    25
                                                                                                                                                    26
                                                                                                                                                    27
                                                                                                                                                    28
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                        5
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                         Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 6 of 25 Page ID #:6




                                                                                                                                                     1               19.   Gaprindashvili encountered severe prejudice when she started to
                                                                                                                                                     2 compete against men. As she said in a recent interview, “At first they all wanted to
                                                                                                                                                     3 play with me to the end, they didn’t agree to draws, the games were postponed
                                                                                                                                                     4 according to the then regulations, they had to finish the game the next morning.
                                                                                                                                                     5 Even a draw against a woman infringed on the pride of rivals, so they fought with
                                                                                                                                                     6 me to the last. I myself have always played all the games to the end, even if the first
                                                                                                                                                     7 place in the tournament is already guaranteed. Over time, of course, they began to
                                                                                                                                                     8 treat me differently, they accepted me, one might say, into their company.” See
                                                                                                                                                     9 World Today News, November 20, 2020, https://www.world-today-news.com/the-
                                                                                                                                                    10 series-queens-move-lied-about-the-soviet-champion-she-supposedly-didnt-play-
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11 with-men/.
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12               20.   In 1976, Gaprindashvili wrote a book in which she spoke about her
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13 devotion to chess and her inability to imagine life without a chessboard. In a chapter
                                                                                                                                                    14 called “Fighting Discrimination,” she explained how difficult it was to overcome a
                                                                                                                                                    15 generally accepted perception that women chess players are weaker than men, and
                                                                                                                                                    16 passionately argues that women are equally talented in chess: “Women chess
                                                                                                                                                    17 players do not need any privileges or exemptions… The term ‘Women’s chess’ has
                                                                                                                                                    18 expired. I am proud that I have my share in promoting the creative emancipation of
                                                                                                                                                    19 women in chess. I had my share in helping women to overcome psychological
                                                                                                                                                    20 barriers separating them from ‘man’s chess.’”
                                                                                                                                                    21               21.   Gaprindashvili’s notable successes against men began with her
                                                                                                                                                    22 successful entry into the Challengers Section of the Hastings International Chess
                                                                                                                                                    23 Congress in England in 1963, which she won, defeating male players Heinrich Juhe,
                                                                                                                                                    24 Ove Kinnmark, John Taylor, Dragoljub Baretic, and Henry Catozzi.
                                                                                                                                                    25               22.   Gaprindashvili was the only female participant in a chess tournament in
                                                                                                                                                    26 Reykjavik in 1964. The male chess players at this tournament included the youngest
                                                                                                                                                    27 world champion in history at that time (Grandmaster Mikhail Tal), a twelve-time
                                                                                                                                                    28 champion of Yugoslavia (Grandmaster Svetozar Gligoric), and a six-time Iceland
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                       6
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                         Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 7 of 25 Page ID #:7




                                                                                                                                                     1 champion (Fridrik Ólafsson). Gaprindashvili competed against 13 male chess
                                                                                                                                                     2 players, including the Grandmasters mentioned above, and won three games.
                                                                                                                                                     3               23.   Gaprindashvili returned to Hastings for the 1964-65 tournament, this
                                                                                                                                                     4 time in the top-tier Premier Section, and won notable chess victories over highly
                                                                                                                                                     5 ranked male players such Victor Mardle, Norman Littlewood, Peter Lee, Owen
                                                                                                                                                     6 Hindle. In a particularly famous chess match at this tournament, Gaprindashvili
                                                                                                                                                     7 battled Grandmaster Paul Keres to a draw.
                                                                                                                                                     8               24.   In 1968, Gaprindashvili successfully competed in a tournament against
                                                                                                                                                     9 9 men, including Grandmaster Evfim Geller of the Soviet Union. The New York
                                                                                                                                                    10 Times reported: “Nona Gaprindashvili of the Soviet Union, the women's world
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11 chess champion, was the only woman in the recent strong International Tournament
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12 at Goteborg, Sweden. She finished third in the ten-player round robin.” And it
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13 praised about her “never-say-die spirit.” New York Times, April 15, 1968
                                                                                                                                                    14 https://timesmachine.nytimes.com/timesmachine/1968/04/15/91225493.html?pageN
                                                                                                                                                    15 umber=40
                                                                                                                                                    16               25.   Gaprindashvili successfully competed in other tournaments against
                                                                                                                                                    17 men, including a tie for second place at Sandomierz in 1976, a tie for first place at
                                                                                                                                                    18 Lone Pine in 1977, and a tie for second place at Dortmund in 1978. She was the
                                                                                                                                                    19 only woman invited to the Lone Pine Tournament and did not lose a game, defeating
                                                                                                                                                    20 John Peters, James Tarjan, Leonid Shamkovich, Eugene Martinovsky, Oscar Panno,
                                                                                                                                                    21 Peter Biyiasas, Burkhard Malich, Thomas Casper, William James Lombardy, and
                                                                                                                                                    22 Grandmaster Anatoly Lein. The New York Times reported: “Nona Gaprindashvili
                                                                                                                                                    23 of the Soviet Union, the world women’s champion, achieved the greatest triumph
                                                                                                                                                    24 ever by a woman in tying for first place in the Louis D. Statham International
                                                                                                                                                    25 Tournament in Lone Pine, Calif., with Grandmaster Yuri Balashov, also of the
                                                                                                                                                    26 Soviet Union. Grandmaster Oscar Panno of Argentina and International Master
                                                                                                                                                    27 Sahovic of Yugoslavia.” New York Times, “Chess,” June 29, 1977
                                                                                                                                                    28
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                       7
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                         Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 8 of 25 Page ID #:8




                                                                                                                                                     1 https://www.nytimes.com/1977/06/29/archives/chess-miss-gaprindashvili-strikes-a-
                                                                                                                                                     2 blow-for-womens-equality.html.
                                                                                                                                                     3               26.   Other famous male players against whom she competed constitute a
                                                                                                                                                     4 “who’s who” of highly ranked players and Grandmasters, including Dragolyub
                                                                                                                                                     5 Velimirovich, Svetozar Gligoric, Rudolf Servaty, Bojan Kurajica, Boris Spassky,
                                                                                                                                                     6 Viswanathan Anand and Mikhail Tal. Tal, Anand and Spassky were world
                                                                                                                                                     7 champions. Although she never beat these three, she did draw with Anand. Tal, in
                                                                                                                                                     8 his autobiography, tells a story of their game in Reykjavik in 1964. Not wishing to
                                                                                                                                                     9 win on time in his winning endgame, Tal would occasionally not press his clock
                                                                                                                                                    10 after moving. Gaprindashvili caught onto him and confirmed her sporting nature by
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11 telling him she would resign immediately if he continued to go easy on her.
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12               27.   Gaprindashvili was known for her aggressive style. A famous match
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13 against Velimirovich at a tournament in Yugoslavia progressed until there were
                                                                                                                                                    14 virtually no pieces left on the board, when the two players agreed to a draw. The
                                                                                                                                                    15 match was later declared to be the best chess game of the year by the Soviet Chess
                                                                                                                                                    16 Federation, which was the first time that this accolade had been bestowed on a game
                                                                                                                                                    17 ending in a draw. The match took a psychological toll on Velimirovich who did not
                                                                                                                                                    18 participate in tournaments for a year afterwards.
                                                                                                                                                    19               28.   Following her stunning success at Lone Pine, Gaprindashvili became
                                                                                                                                                    20 the first woman in history to be awarded the honor and rank of International Chess
                                                                                                                                                    21 Grandmaster among men.
                                                                                                                                                    22               29.   Gaprindashvili is a national hero in Georgia. In addition to being a
                                                                                                                                                    23 chess champion, she participated in politics, holding positions within the Georgian
                                                                                                                                                    24 Parliament and participating in protests against corruption within Georgia and
                                                                                                                                                    25 against Russian aggression and subjugation. In 2015, the President of Georgia,
                                                                                                                                                    26 Giorgi Margvelashvili, awarded Gaprindashvili the Georgia Order of Excellence.
                                                                                                                                                    27 The Tbilisi Chess Palace is dedicated to her.
                                                                                                                                                    28
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                        8
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                         Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 9 of 25 Page ID #:9




                                                                                                                                                     1               30.   Gaprindashvili was the subject of the film, Glory to the Queen, which
                                                                                                                                                     2 honored the female chess-greats of Georgia. Unlike the Netflix Series, which
                                                                                                                                                     3 gratuitously insulted Gaprindashvili, Glory to the Queen properly honored her as a
                                                                                                                                                     4 woman who helped revolutionize female chess by taking on male competitors across
                                                                                                                                                     5 the globe—and who in the process became a Georgian icon of female emancipation.
                                                                                                                                                     6 Her example inspired later generations of Georgian women chess champions such as
                                                                                                                                                     7 Maya Chiburdanidze and Ketevan Arakhamia, who both also became Grandmasters.
                                                                                                                                                     8               31.   Now aged 80, Gaprindashvili still competes in senior chess
                                                                                                                                                     9 tournaments and in 2014, 2015 and 2019, she was world champion among seniors
                                                                                                                                                    10 agreed over 65. Also in 2019, she was awarded the FIDE prestigious prize of
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11 Golden Pawn for Lifetime achievement at the same time that Garry Kasparov was
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12 awarded the title chess legend. She continues to be a role model and exemplar of
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13 what a woman can achieve in a male-dominated arena.
                                                                                                                                                    14               32.   Netflix is a dominant world media giant with its headquarters in Los
                                                                                                                                                    15 Gatos, California. Its programming is available world-wide, with over 209 million
                                                                                                                                                    16 subscribers. In 2020, it reported total revenue of over 24.9 billion dollars. It has a
                                                                                                                                                    17 major production office located at Sunset Bronson Studios, 5808 Sunset Boulevard,
                                                                                                                                                    18 Los Angeles, California 90028.
                                                                                                                                                    19               33.   Plaintiff is unaware of the true names and capacities of defendants
                                                                                                                                                    20 named herein as Does 1 through 50, inclusive, but is informed and believes, and
                                                                                                                                                    21 thereon alleges, that each of the fictitiously named defendants engaged in, or is in
                                                                                                                                                    22 some manner responsible for, the wrongful conduct alleged herein. Plaintiff
                                                                                                                                                    23 therefore sues these defendants by such fictitious names and will amend this
                                                                                                                                                    24 complaint to state their true names and capacities when such names have been
                                                                                                                                                    25 discovered.
                                                                                                                                                    26                             THE QUEEN’S GAMBIT MINISERIES
                                                                                                                                                    27               34.   All seven episodes of the Series were released simultaneously on
                                                                                                                                                    28 October 23, 2020. The scene which forms the predicate for this lawsuit is in the final
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                        9
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                      Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 10 of 25 Page ID #:10




                                                                                                                                                     1 episode, “End Game.” By October 28, 2020, the Series reached the number one
                                                                                                                                                     2 rating spot on Netflix. On November 23, 2020, Netflix announced that the Series
                                                                                                                                                     3 had been watched by 62 million households since its release. The Series topped
                                                                                                                                                     4 United States television Nielsen’s streaming rankings for the weeks of October 26 to
                                                                                                                                                     5 November 1, November 2 to 8, and November 9 to 15, 2020, making it the first
                                                                                                                                                     6 series in history to top those Nielsen ratings for three straight weeks.
                                                                                                                                                     7               35.   The Series gained substantial artistic recognition, including winning
                                                                                                                                                     8 two Golden Globe Awards, for Best Limited Series or Television Film, and for Best
                                                                                                                                                     9 Actress in a Miniseries or Television Film (for Anya Taylor-Joy who played
                                                                                                                                                    10 Harmon). It has been nominated for 18 awards at the 73rd Annual Primetime Emmy
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11 Awards.
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12               36.   The Series is about a female chess prodigy, and in numerous respects
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13 parallels the real-world life of Gaprindashvili, particularly when Harmon competes
                                                                                                                                                    14 against male chess players. It is set in the years 1958-1968. These years parallel
                                                                                                                                                    15 Gaprindashvili’s own meteoric rise in the world of chess, including her impressive
                                                                                                                                                    16 victories against men at Hastings in 1963 and 1964-65, and her spectacular display
                                                                                                                                                    17 in 1965 where she played simultaneously against 28 male players.
                                                                                                                                                    18               37.   The Series opens with a description of how Harmon is orphaned when
                                                                                                                                                    19 her mother dies in a car accident. She is taken to live in an orphanage where the
                                                                                                                                                    20 janitor teaches her chess. After she is adopted, she begins playing chess
                                                                                                                                                    21 competitively aged 12. From the beginning, she is constantly confronted with the
                                                                                                                                                    22 reality that chess is a man’s world. As she tries to register for her first tournament,
                                                                                                                                                    23 she is asked, “are you sure you want to do this?” and told that “we don’t have a
                                                                                                                                                    24 women’s section.” Like Gaprindashvili, Harmon surprises her male competitors. In
                                                                                                                                                    25 her first major tournament in Cincinnati, Ohio, she finds herself competing against
                                                                                                                                                    26 and holding her own against a slate of male players. She wins the tournament, and
                                                                                                                                                    27 collects her first significant prize money.
                                                                                                                                                    28
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                       10
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                      Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 11 of 25 Page ID #:11




                                                                                                                                                     1               38.   Harmon emerges as a chess prodigy and a model for women, becoming
                                                                                                                                                     2 a national cultural celebrity during a time in American history when the rights of
                                                                                                                                                     3 women were beginning to be asserted across the country. For example, in Episode
                                                                                                                                                     4 Three, there is a scene in which Harmon is interviewed by a reporter from Life
                                                                                                                                                     5 Magazine. The reporter, also a woman, asks Harmon, “Tell the readers of Life how
                                                                                                                                                     6 it feels to be a girl among all those men?” and concludes the interview with the
                                                                                                                                                     7 remark that Harmon should take up the game of “bridge.” The remark underscores
                                                                                                                                                     8 how Harmon’s battle with systemic sexism is a major leitmotif of the Series, as the
                                                                                                                                                     9 remark is manifestly intended by the reporter to convey the prevailing view of the
                                                                                                                                                    10 era that there was no place for women at the highest echelons of chess.
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11               39.   The Series depicts Harmon’s struggles with drug and alcohol abuse,
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12 and her see-saw struggle between confidence and insecurity. Throughout the Series,
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13 she is confronted with sexism, to which she typically responds with pluck and
                                                                                                                                                    14 resolve. For example, in Episode 6, she is in Paris when a male interviewer asks her,
                                                                                                                                                    15 “What do you say to those in the Chess Federation who accuse you of being too
                                                                                                                                                    16 glamorous to be a serious chess player?” She quickly retorts, “I would say that it’s
                                                                                                                                                    17 much easier to play chess without the burden of an Adam’s Apple.”
                                                                                                                                                    18               40.   The dramatic final episode begins with Harmon still struggling with
                                                                                                                                                    19 depression, alcohol, and drug abuse. While she is the fictional 1967 American
                                                                                                                                                    20 United States Champion, she is still reeling from a defeat in the prior episode by
                                                                                                                                                    21 fictional Russian Grandmaster, Vasily Borgov, the reigning World Champion.
                                                                                                                                                    22               41.   Harmon is able to overcome her depression and addiction. She gets
                                                                                                                                                    23 herself together to prepare to enter the “Moscow Invitational” tournament in Russia.
                                                                                                                                                    24 Her first-round match pits her against another fictional character, an older male
                                                                                                                                                    25 chess player named Viktor Laev whom Harmon had long admired.
                                                                                                                                                    26               42.   After the match between Harmon and Laev unfolds, the announcer for
                                                                                                                                                    27 the tournament, in a voice-over “play-by-play” (or “move-by-move”) commentary,
                                                                                                                                                    28
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                      11
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                      Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 12 of 25 Page ID #:12




                                                                                                                                                     1 comments on Harmon’s gender, observing that the male players in the tournament
                                                                                                                                                     2 did not take Harmon seriously as an opponent. Here is the exact language he used:
                                                                                                                                                     3        [The male players believe] Harmon’s level of play wasn’t at theirs. Someone
                                                                                                                                                              like Laev probably didn’t spend a lot of time preparing for their match.
                                                                                                                                                     4        Elizabeth Harmon’s not at all an important player by their standards. The only
                                                                                                                                                              unusual thing about her, really, is her sex. And even that’s not unique in Russia.
                                                                                                                                                     5        There’s Nona Gaprindashvili, but she’s the female world champion and
                                                                                                                                                              has never faced men. My guess is Laev was expecting an easy win, and not at
                                                                                                                                                     6        all the 27-move thrashing Beth Harmon just gave him.
                                                                                                                                                     7               43.   As Gaprindashvili’s name is mentioned, an actor is shown sitting in the
                                                                                                                                                     8 audience, watching the game, who is obviously meant to be Gaprindashvili.
                                                                                                                                                     9
                                                                                                                                                    10
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13
                                                                                                                                                    14
                                                                                                                                                    15
                                                                                                                                                    16
                                                                                                                                                    17               44.   The Series ends with a “Hollywood ending.” After her first-round win
                                                                                                                                                    18 against Laev, Harmon goes on to defeat a series of fictional male Russian chess
                                                                                                                                                    19 masters, culminating in a final dramatic victory over her nemesis, Borgov, whom
                                                                                                                                                    20 she defeats in the final match, playing the “Queen’s Gambit” chess opening, and
                                                                                                                                                    21 winning the Moscow Invitational.
                                                                                                                                                    22                                             FALSITY
                                                                                                                                                    23               45.   Netflix sought to create a drama in which not only did a woman
                                                                                                                                                    24 triumph over men in an arena traditionally dominated by men, but also in which an
                                                                                                                                                    25 American woman triumphed over Soviet men at the height of the cold war. To serve
                                                                                                                                                    26 its dramatic purposes, Netflix gratuitously proclaimed to the world the egregious
                                                                                                                                                    27 falsehood that Gaprindashvili never competed against men, and was not capable of
                                                                                                                                                    28
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                       12
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                      Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 13 of 25 Page ID #:13




                                                                                                                                                     1 the level of play of the fictional Beth Harmon. Because the truth would have
                                                                                                                                                     2 undercut this narrative, Netflix cynically and deliberately chose to ignore it. This
                                                                                                                                                     3 deliberate falsehood was highly offensive and defamatory, on multiple levels.
                                                                                                                                                     4               46.   Adding insult to defamatory injury, Netflix falsely portrayed the real
                                                                                                                                                     5 Gaprindashvili as Russian, despite knowing that she came from Georgia, which still
                                                                                                                                                     6 today struggles to resist aggression, subjugation, and war at the hands of Russia.
                                                                                                                                                     7               47.   The false defamatory meaning of the statement is apparent on the face
                                                                                                                                                     8 of the broadcast. Yet perhaps the best evidence of how average viewers would have
                                                                                                                                                     9 understood the lie is a demonstration of how it reverberated among actual viewers,
                                                                                                                                                    10 with commentary on social media and by major news organizations.
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11               48.   News organizations reported on and called out Netflix for its false
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12 statement concerning Gaprindashvili, such as the article entitled “The series
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13 ‘Queen’s Move’ lied about the Soviet champion. She supposedly didn’t play with
                                                                                                                                                    14 men,” World Today News, November 20, 2020, https://www.world-today-
                                                                                                                                                    15 news.com/the-series-queens-move-lied-about-the-soviet-champion-she-supposedly-
                                                                                                                                                    16 didnt-play-with-men/ which described the key scene in the Series as follows:
                                                                                                                                                    17        A brunette looks at the young champion from the podium with a sad look.
                                                                                                                                                              “This is Nona Gaprindashvili, the world champion among women, who has
                                                                                                                                                    18        never played against men,” the tournament commentator says. In fact, this is a
                                                                                                                                                              lie. Nona Gaprindashvili passed all the steps to the pedestal that were submitted
                                                                                                                                                    19        to the fictional Elizabeth Harmon in the series.
                                                                                                                                                    20               49.   Similarly, an article in The Calvert Journal underscored the
                                                                                                                                                    21 offensiveness of the lie by noting the parallels between the fictional Harmon and the
                                                                                                                                                    22 real Gaprindashvili, observing that a “similar story happens to Elizabeth Harmon on
                                                                                                                                                    23 the show when she faces the US champion. So, the amount of overlap between the
                                                                                                                                                    24 Series and Nona Gaprindashvili’s career hints that her path has had a great influence
                                                                                                                                                    25 on the writers of the script and the original book.” Fatima Hudoon, “The real-life
                                                                                                                                                    26 Queen’s Gambit: how Georgia’s Nona Gaprindashvili conquered the chess world,”
                                                                                                                                                    27 The Calvert Journal, November 27, 2020
                                                                                                                                                    28
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                       13
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                      Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 14 of 25 Page ID #:14




                                                                                                                                                     1 https://www.calvertjournal.com/features/show/12351/real-life-queens-gambit-nona-
                                                                                                                                                     2 gaprindashvili-georgian-women-chess-beth-harmon-netflix
                                                                                                                                                     3               50.   The following paragraphs contain social media posts which strongly
                                                                                                                                                     4 complain and protest about the false statement about Gaprindashvili.
                                                                                                                                                     5               51.   Anthony Shaw, Twitter, @anthonypjshaw (Nov. 29, 2020),
                                                                                                                                                     6 https://twitter.com/anthonypjshaw/status/1333249169796939781?s=20
                                                                                                                                                     7
                                                                                                                                                     8
                                                                                                                                                     9
                                                                                                                                                    10
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13
                                                                                                                                                    14
                                                                                                                                                    15
                                                                                                                                                    16
                                                                                                                                                    17
                                                                                                                                                    18
                                                                                                                                                    19
                                                                                                                                                    20
                                                                                                                                                    21               52.   Steve Coyle, Twitter, @SEHCoyle (Nov. 20, 2020),
                                                                                                                                                    22 https://twitter.com/SEHCoyle/status/1329835286927380481?s=20
                                                                                                                                                    23
                                                                                                                                                    24
                                                                                                                                                    25
                                                                                                                                                    26
                                                                                                                                                    27
                                                                                                                                                    28
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                      14
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                      Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 15 of 25 Page ID #:15




                                                                                                                                                     1               53.   Larmes de Saint-Laurent, Twitter, @Fiel_Laurentien (Nov. 28, 2020),
                                                                                                                                                     2 https://twitter.com/Fiel_Laurentien/status/1332886143428341761?s=20
                                                                                                                                                     3
                                                                                                                                                     4
                                                                                                                                                     5
                                                                                                                                                     6
                                                                                                                                                     7
                                                                                                                                                                     54.   Medi, Twitter, @Medi050505 (Nov. 26, 2020),
                                                                                                                                                     8
                                                                                                                                                         https://twitter.com/medi050505/status/1331912451953221632?s=20
                                                                                                                                                     9
                                                                                                                                                    10
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13
                                                                                                                                                    14               55.   Olimpiu G. Urcan @olimpiucan October 23, 2020
                                                                                                                                                    15
                                                                                                                                                    16
                                                                                                                                                    17
                                                                                                                                                    18
                                                                                                                                                    19
                                                                                                                                                    20
                                                                                                                                                    21
                                                                                                                                                    22
                                                                                                                                                    23
                                                                                                                                                    24
                                                                                                                                                    25
                                                                                                                                                    26
                                                                                                                                                    27
                                                                                                                                                    28
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                      15
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                      Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 16 of 25 Page ID #:16




                                                                                                                                                     1               56.   Pumbaa, Twitter, @WarthogPumbaa (Nov. 29, 2020), Pumba, Twitter,
                                                                                                                                                     2 @WarthogPumbaa (Nov. 29, 2020),
                                                                                                                                                     3 https://twitter.com/WarthogPumbaa/status/1332980139999813633?s=20
                                                                                                                                                     4
                                                                                                                                                     5
                                                                                                                                                     6
                                                                                                                                                     7
                                                                                                                                                     8
                                                                                                                                                     9
                                                                                                                                                    10
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13
                                                                                                                                                    14
                                                                                                                                                    15
                                                                                                                                                    16
                                                                                                                                                    17
                                                                                                                                                    18
                                                                                                                                                    19
                                                                                                                                                    20
                                                                                                                                                    21
                                                                                                                                                    22
                                                                                                                                                    23
                                                                                                                                                    24               57.   Reddit, January 17, 2021, “Why did The Queen’s Gambit lie about
                                                                                                                                                    25 Nona Gaprindashvili?
                                                                                                                                                    26 https://www.reddit.com/r/chess/comments/kzg0e0/why_did_the_queens_gambit_lie
                                                                                                                                                    27 _about_nona/
                                                                                                                                                    28
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                     16
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                     Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 17 of 25 Page ID #:17




                                                                                                                                                     1        I hope this is the right place to ask this question. In the final episode of The
                                                                                                                                                              Queen's Gambit, no spoilers, the commentator says that Nona
                                                                                                                                                     2        Gaprindashvili never played against men. This just is not true and is an odd
                                                                                                                                                              lie to make. Does anybody know why this lie was said? Nona herself has
                                                                                                                                                     3        come out and said, 'It is downright offensive to hear I never played men.'
                                                                                                                                                     4
                                                                                                                                                                     58.   The Calvert Journal, Facebook, December 19, 2020
                                                                                                                                                     5
                                                                                                                                                     6
                                                                                                                                                     7
                                                                                                                                                     8
                                                                                                                                                     9
                                                                                                                                                    10
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13
                                                                                                                                                                                              ACTUAL MALICE
                                                                                                                                                    14
                                                                                                                                                                     59.   The false statements placing Gaprindashvili in a false light in the public
                                                                                                                                                    15
                                                                                                                                                         eye and defaming her were made by Netflix with actual malice, defined as
                                                                                                                                                    16
                                                                                                                                                         knowledge of falsity or reckless disregard for truth or falsity.
                                                                                                                                                    17
                                                                                                                                                                     60.   Because media defendants never openly confess to publishing or
                                                                                                                                                    18
                                                                                                                                                         broadcasting with actual malice, proof of actual malice may plausibly be inferred
                                                                                                                                                    19
                                                                                                                                                         from indirect and circumstantial evidence, considered in its totality. As the United
                                                                                                                                                    20
                                                                                                                                                         States Supreme Court explained in Herbert v. Lando, 441 U.S. 153, 164 n. 12
                                                                                                                                                    21
                                                                                                                                                         (1979): “The existence of actual malice may be shown in many ways. As a general
                                                                                                                                                    22
                                                                                                                                                         rule, any competent evidence, either direct or circumstantial, can be resorted to, and
                                                                                                                                                    23
                                                                                                                                                         all the relevant circumstances surrounding the transaction may be shown, provided
                                                                                                                                                    24
                                                                                                                                                         they are not too remote, including threats, prior or subsequent defamations,
                                                                                                                                                    25
                                                                                                                                                         subsequent statements of the defendant, circumstances indicating the existence of
                                                                                                                                                    26
                                                                                                                                                         rivalry, ill will, or hostility between the parties, facts tending to show a reckless
                                                                                                                                                    27
                                                                                                                                                         disregard of the plaintiff's rights . . .”
                                                                                                                                                    28
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                        17
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                      Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 18 of 25 Page ID #:18




                                                                                                                                                     1               61.   Netflix’s actual malice may plausibly be inferred from the fact that it
                                                                                                                                                     2 deliberately altered the text of the Novel used as the source for the Series, and which
                                                                                                                                                     3 in all other respects regarding the scene in question faithfully follows the Novel.
                                                                                                                                                     4               62.   Here is the text in the Novel on page 217-218 (First Vintage
                                                                                                                                                     5 Contemporaries Edition, 2003), with the key sentence in bold:
                                                                                                                                                     6        As far as they knew, [Harmon’s] level of play was roughly that of Benny Watts,
                                                                                                                                                              and men like Laev would not devote much time to preparation for playing
                                                                                                                                                     7        Benny. She was not an important player by their standards; the only unusual
                                                                                                                                                              thing about her was her sex; and even that wasn’t unique in Russia. There was
                                                                                                                                                     8        Nona Gaprindashvili, not up to the level of this tournament, but a player
                                                                                                                                                              who had met all these Russian Grandmasters many times before. Laev
                                                                                                                                                     9        would be expecting an easy win.
                                                                                                                                                    10               63.   Netflix deliberately altered the passage in Episode 7 of the Series (at
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11 running time 0:29:51-0:30:20), with the key sentence shown in bold:
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12        As far as they knew, Harmon’s level of play wasn’t at theirs. Someone like
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                              Laev probably didn’t spend a lot of time preparing for their match. Elizabeth
                                                                                                                                                    13        Harmon’s not at all an important player by their standards. The only unusual
                                                                                                                                                              thing about her, really, is her sex. And even that’s not unique in Russia.
                                                                                                                                                    14        There’s Nona Gaprindashvili, but she’s the female world champion and
                                                                                                                                                              has never faced men. My guess is Laev was expecting an easy win, and not at
                                                                                                                                                    15        all the 27-move thrashing Beth Harmon just gave him.
                                                                                                                                                    16               64.   This alteration is highly probative of actual malice because it is direct
                                                                                                                                                    17 evidence of a deliberate falsification of the truth. Netflix knew the truth just as
                                                                                                                                                    18 Walter Tevis knew the truth. Tevis, writing fiction, was free to create a fictional
                                                                                                                                                    19 tournament and decide in his fictional world that Gaprindashvili was not up to the
                                                                                                                                                    20 level of competition he had created in his fictional world. Even that was misleading,
                                                                                                                                                    21 in that at the time the Novel was set, Gaprindashvili had already shown she was up
                                                                                                                                                    22 to any elite level of chess competition. Yet Tevis was entitled to concoct a fictional
                                                                                                                                                    23 world with his opinions embedded in it. As Senator Daniel Patrick Moynihan most
                                                                                                                                                    24 famously noted, however, while everyone is entitled to his or her own opinion, they
                                                                                                                                                    25 are not entitled to their own facts. At least Tevis had the integrity to tell the truth
                                                                                                                                                    26 that Gaprindashvili “had met all these Russian Grandmasters many times before.”
                                                                                                                                                    27 Netflix, however, chose to tell a brazen and callous lie, changing the critical passage
                                                                                                                                                    28 to the false statement that Gaprindashvili “had never faced men.”
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                        18
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                      Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 19 of 25 Page ID #:19




                                                                                                                                                     1               65.   There is more. Netflix hired two famous chess experts, Garry Kasparov
                                                                                                                                                     2 and Bruce Pandolfini, as consultants for the Series, both of whom knew that the
                                                                                                                                                     3 Tevis account was correct, especially Pandolfini who had acted as a consultant to
                                                                                                                                                     4 Tevis with respect to the Novel. Gaprindashvili and Kasparov had long known each
                                                                                                                                                     5 other, and Kasparov and Pandolfini are renowned experts and historians of chess, its
                                                                                                                                                     6 famous players (including Gaprindashvili), and the lore and legends surrounding the
                                                                                                                                                     7 game. Thus, either Netflix failed to consult their experts in this area to determine the
                                                                                                                                                     8 truth of the statement or, worse still, their experts advised them that the statement
                                                                                                                                                     9 was false but nevertheless Netflix kept it in the scene. Either way, Netflix acted with
                                                                                                                                                    10 knowledge of falsity or with reckless disregard for the truth.
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11               66.   A jury could also plausibly and reasonably infer actual malice from the
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12 stubborn and arrogant refusal of Netflix to correct the record, offer an apology, offer
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13 a retraction, or re-dub the voiceover in the pivotal scene, once confronted with its
                                                                                                                                                    14 egregious falsehood. While actual malice must be determined at the time of the
                                                                                                                                                    15 publication of the false light or defamation, courts have long held that a subsequent
                                                                                                                                                    16 failure to retract an obviously false and damaging statement may be probative of
                                                                                                                                                    17 actual malice at the time the statement was originally made.
                                                                                                                                                    18               67.   A jury could also plausibly and reasonably infer actual malice from the
                                                                                                                                                    19 facts above that Netflix had an invidious self-interested motive in intentionally and
                                                                                                                                                    20 recklessly lying about Gaprindashvili. By advancing the “fairy tale” that only an
                                                                                                                                                    21 American woman was on the same level as male Russian chess masters, Netflix
                                                                                                                                                    22 enhanced the dramatic impact of its story.
                                                                                                                                                    23               68.   Considered in its entirety, given the egregious nature of the falsehood
                                                                                                                                                    24 and the many indicia of actual malice, including the allegation that the falsehood
                                                                                                                                                    25 broadcast by Netflix was deliberately fabricated by Netflix to advance its own self-
                                                                                                                                                    26 serving and self-absorbed dramatic and pecuniary interests, Netflix acted not only
                                                                                                                                                    27 with actual malice, but with common-law motives of malice, fraud, and oppression
                                                                                                                                                    28
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                       19
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                      Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 20 of 25 Page ID #:20




                                                                                                                                                     1 justifying an award of punitive damages to deter future acts of willful and malicious
                                                                                                                                                     2 exploitation and misconduct.
                                                                                                                                                     3                                   FIRST CLAIM FOR RELIEF
                                                                                                                                                     4                                 (False Light Invasion Of Privacy)
                                                                                                                                                     5               69.   Gaprindashvili incorporates under this first cause of action all of the
                                                                                                                                                     6 prior paragraphs in this Complaint.
                                                                                                                                                     7               70.   California recognizes a cause of action for placing a person in a “false
                                                                                                                                                     8 light in the public eye.” The key elements necessary to state a false light claim are
                                                                                                                                                     9 (1) the publication or broadcast of a false statement of fact that places the plaintiff in
                                                                                                                                                    10 a false light in the public eye; (2) a demonstration by clear and convincing evidence
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11 that the statement was published or broadcast with “actual malice,” and (3) a
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12 demonstration that the publication or broadcast of the falsehood would be deemed
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13 “highly offensive to a reasonable person.”
                                                                                                                                                    14               71.   The first two elements of the false light tort described above are
                                                                                                                                                    15 identical to parallel elements for defamation. In that limited sense false light and
                                                                                                                                                    16 defamation overlap, and the failure to prove an element of an overlapping element
                                                                                                                                                    17 of one necessarily also defeats the other. Thus, both torts require falsity, and both
                                                                                                                                                    18 torts require, at least for public figures, actual malice.
                                                                                                                                                    19               72.   The third crucial element of the false light tort, however, is not
                                                                                                                                                    20 identical to defamation, and both the Supreme Court of California and the Supreme
                                                                                                                                                    21 Court of the United States have differentiated the two torts on this ground. Unlike
                                                                                                                                                    22 defamation, which requires proof of injury to reputation, false light does not require
                                                                                                                                                    23 proof of defamatory harm. The false light tort substitutes for the defamation element
                                                                                                                                                    24 requirement of damage to reputation the requirement that the plaintiff in a false light
                                                                                                                                                    25 establish that the falsehood would be highly offensive to a reasonable person. In
                                                                                                                                                    26 this respect, the two torts significantly differ.
                                                                                                                                                    27               73.   The false statement that she had never faced men would be highly
                                                                                                                                                    28 offensive to a reasonable person. Gaprindashvili had spent a large part of her career
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                        20
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                      Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 21 of 25 Page ID #:21




                                                                                                                                                     1 facing men. She was an authentic and true breaker of glass ceilings. She had faced
                                                                                                                                                     2 men and triumphed, enduring the slings and arrows of embedded patriarchy and
                                                                                                                                                     3 sexism. Netflix and Does 1-50 (collectively, “Defendants”) arrogantly and
                                                                                                                                                     4 recklessly turned her life’s accomplishments on their head, reversing her feminist
                                                                                                                                                     5 courage and morphing it into submissive and inferior temerity. No woman who has
                                                                                                                                                     6 dared to challenge gender barriers and succeed in an arena and an era historically
                                                                                                                                                     7 dominated by men could fail to be objectively and reasonably offended by a false
                                                                                                                                                     8 statement that Gaprindashvili had never faced men. The offensiveness was
                                                                                                                                                     9 magnified by Defendants portraying her as a Russian when she had exemplified
                                                                                                                                                    10 Georgian pride and independence against Russian attempts at subjugation.
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11               74.   As a proximate result of the foregoing, Gaprindashvili has suffered
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12 damages in an amount according to proof at trial but in any event in excess of the
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13 jurisdictional threshold of this Court, and seeks actual and presumed damages of at
                                                                                                                                                    14 least $5 million.
                                                                                                                                                    15               75.   Defendants' conduct as described herein was done with a conscious
                                                                                                                                                    16 disregard of the rights of Gaprindashvili, with the intent to maliciously vex, annoy,
                                                                                                                                                    17 and/or harass her, and with motives of fraud and oppression to exploit her for their
                                                                                                                                                    18 personal gain. Such conduct was unauthorized and constitutes oppression, fraud,
                                                                                                                                                    19 and/or malice under California Civil Code §3294, entitling Gaprindashvili to an
                                                                                                                                                    20 award of punitive damages appropriate to punish or set an example of Defendants in
                                                                                                                                                    21 an amount to be determined at trial.
                                                                                                                                                    22                                SECOND CLAIM FOR RELIEF
                                                                                                                                                    23                                       (Defamation Per Se)
                                                                                                                                                    24               76.   Gaprindashvili repleads and incorporates by reference all the
                                                                                                                                                    25 paragraphs in this Complaint above. She does not seek a “double recovery” by
                                                                                                                                                    26 pleading her parallel false light and defamation per se claims, but asserts them as
                                                                                                                                                    27 alternative theories of liability. For her false light claim, she need not prove that the
                                                                                                                                                    28 statements made by Defendants were defamatory, but only that they were highly
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                       21
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                      Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 22 of 25 Page ID #:22




                                                                                                                                                     1 offensive to a reasonable person. For this defamation per se cause of action,
                                                                                                                                                     2 Gaprindashvili must plausibly allege defamatory meaning.
                                                                                                                                                     3               77.   In California defamation per se includes a statement that has the natural
                                                                                                                                                     4 tendency to impugn a plaintiff in her office, profession, trade, or business. For
                                                                                                                                                     5 Gaprindashvili, her life-long office, profession, trade, or business is the world of
                                                                                                                                                     6 competitive chess, in which she remains an active leader, role-model, and
                                                                                                                                                     7 competitor. To degrade Gaprindashvili by impugning that she did not face men, or
                                                                                                                                                     8 was inferior to men, was manifestly defamatory, cutting to the heart of her standing
                                                                                                                                                     9 in the world that she has made as her profession. It is no answer that she is 80 years
                                                                                                                                                    10 old, any more than it would be an answer impugning the career of an 80-year-old
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11 doctor, lawyer, movie director, or actress. Gaprindashvili’s current participation in
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12 the chess world, and her ability to earn income from that participation, remains tied
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13 to her historical success and accomplishments. The professional reputation and
                                                                                                                                                    14 brand of Gaprindashvili was inextricably bound up with her courageous efforts to
                                                                                                                                                    15 face and defeat estimable male opponents when chess was overwhelmingly a man’s
                                                                                                                                                    16 world. In lying about her by saying the opposite, Defendants caused her
                                                                                                                                                    17 professional reputation and brand egregious harm. Defendants’ false statement
                                                                                                                                                    18 about her career has caused her great distress.
                                                                                                                                                    19               78.   The magnitude of the harm to Gaprindashvili caused by the
                                                                                                                                                    20 Defendants’ defamation has been extraordinary by any plausible measure. As pled
                                                                                                                                                    21 above, the Series was viewed by over 62 million households in just the first month
                                                                                                                                                    22 after its release. The false statements have caused Gaprindashvili personal
                                                                                                                                                    23 humiliation, distress, and anguish, as well as damages to her profits and earnings,
                                                                                                                                                    24 and her ongoing capacity to engage in her professional livelihood in the world of
                                                                                                                                                    25 chess. She has thus suffered “special damages” in the form of pecuniary losses and
                                                                                                                                                    26 lost business opportunities of no less than $75,000, and general and damages of no
                                                                                                                                                    27 less than $5,000,000, all to be to be established at trial.
                                                                                                                                                    28
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                       22
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                      Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 23 of 25 Page ID #:23




                                                                                                                                                     1               79.   In pleading and establishing actual malice, Gaprindashvili is entitled
                                                                                                                                                     2 under First Amendment standards to recover actual, presumed, and punitive
                                                                                                                                                     3 damages. As a proximate result of the foregoing, she has suffered damages in an
                                                                                                                                                     4 amount according to proof at trial but in any event in excess of the jurisdictional
                                                                                                                                                     5 threshold of this Court, and seeks actual and presumed damages of at least $5
                                                                                                                                                     6 million.
                                                                                                                                                     7               80.   Defendants' conduct as described herein was done with a conscious
                                                                                                                                                     8 disregard of the rights of Gaprindashvili, with the intent to maliciously vex, annoy,
                                                                                                                                                     9 and/or harass her, and with motives of fraud and oppression exploiting her for their
                                                                                                                                                    10 personal gain. Such conduct was unauthorized and constitutes oppression, fraud,
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11 and/or malice under California Civil Code §3294, entitling Gaprindashvili to an
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12 award of punitive damages in an amount appropriate to punish or set an example of
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13 Defendants in an amount to be determined at trial.
                                                                                                                                                    14               81.   The meaning conveyed by the false statements will, if published again,
                                                                                                                                                    15 continue to cause Gaprindashvili great and irreparable damage, and injunctive relief
                                                                                                                                                    16 will be necessary to prevent and restrain continued dissemination of the statement.
                                                                                                                                                    17 She is entitled to an injunction requiring Defendants, their agents and all persons
                                                                                                                                                    18 acting in concert with it to desist from continuing to make the false statement that
                                                                                                                                                    19 she never played men, and to remove the statement in question from the Series.
                                                                                                                                                    20                                     PRAYER FOR RELIEF
                                                                                                                                                    21               WHEREFORE, Gaprindashvili prays for relief against Defendants, and each
                                                                                                                                                    22 of them, as follows:
                                                                                                                                                    23
                                                                                                                                                             1.     For actual and presumed damages of at least $5 million;
                                                                                                                                                    24
                                                                                                                                                    25       2.     For punitive damages;

                                                                                                                                                    26               3.    For temporary, preliminary, and permanent injunctive relief, restraining
                                                                                                                                                    27 and enjoining Defendants, their agents and all persons acting in concert with it to
                                                                                                                                                    28 remove the statement that Gaprindashvili never played men from the Series.
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                       23
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                     Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 24 of 25 Page ID #:24




                                                                                                                                                     1               4.   For costs of suit; and
                                                                                                                                                     2               5.   For such further relief as the Court deems just and proper.
                                                                                                                                                     3
                                                                                                                                                         DATED: September 16, 2021                 RUFUS-ISAACS ACLAND &
                                                                                                                                                     4                                             GRANTHAM LLP
                                                                                                                                                     5
                                                                                                                                                     6
                                                                                                                                                     7                                             By:
                                                                                                                                                                                                         Alexander Rufus-Isaacs
                                                                                                                                                     8                                                   Attorneys for plaintiff Nona Gaprindashvili
                                                                                                                                                     9
                                                                                                                                                    10
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13
                                                                                                                                                    14
                                                                                                                                                    15
                                                                                                                                                    16
                                                                                                                                                    17
                                                                                                                                                    18
                                                                                                                                                    19
                                                                                                                                                    20
                                                                                                                                                    21
                                                                                                                                                    22
                                                                                                                                                    23
                                                                                                                                                    24
                                                                                                                                                    25
                                                                                                                                                    26
                                                                                                                                                    27
                                                                                                                                                    28
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                         24
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
                                                                                                                                                      Case 2:21-cv-07408 Document 1 Filed 09/16/21 Page 25 of 25 Page ID #:25




                                                                                                                                                     1                                  DEMAND FOR JURY TRIAL
                                                                                                                                                     2
                                                                                                                                                     3               Plaintiff Nona Gaprindashvili hereby demands trial by jury on all issues
                                                                                                                                                     4 triable by a jury.
                                                                                                                                                     5
                                                                                                                                                     6 DATED: September 16, 2021                  RUFUS-ISAACS ACLAND &
                                                                                                                                                                                                  GRANTHAM LLP
                                                                                                                                                     7
                                                                                                                                                     8
                                                                                                                                                     9                                            By:
                                                                                                                                                    10                                                  Alexander Rufus-Isaacs
                                                                                                                                                                                                        Attorneys for plaintiff Nona Gaprindashvili
R U F U S -I S A A C S A C L A N D &




                                                                                                                                                    11
                                                                                                          Tel (310) 770-1307 • Fax (310) 860-2430




                                                                                                                                                    12
       G R A NT H A M L L P
                                                                        BEVERLY HILLS, CALIFORNIA 90212
                                       9420 WILSHIRE BLVD., 2ND FLOOR




                                                                                                                                                    13
                                                                                                                                                    14
                                                                                                                                                    15
                                                                                                                                                    16
                                                                                                                                                    17
                                                                                                                                                    18
                                                                                                                                                    19
                                                                                                                                                    20
                                                                                                                                                    21
                                                                                                                                                    22
                                                                                                                                                    23
                                                                                                                                                    24
                                                                                                                                                    25
                                                                                                                                                    26
                                                                                                                                                    27
                                                                                                                                                    28
                                                                                                                                                         8658.3.1A
                                                                                                                                                                                                        25
                                                                                                                                                          COMPLAINT FOR (1) FALSE LIGHT INVASION OF PRIVACY; AND (2) DEFAMATION PER SE; REQUEST
                                                                                                                                                                                             FOR JURY TRIAL
